100 N.Y.2d 602 (2003)
THE PEOPLE OF THE STATE OF NEW YORK ex rel. ROBERT CAMARANO, Appellant,
v.
JOSEPH COSTELLO, as Superintendent of Mid-State Correctional Facility, Respondent.
Court of Appeals of the State of New York.
Submitted July 7, 2003.
Decided September 9, 2003.
Motion for leave to appeal dismissed upon the ground that relator has been released from custody and, therefore, his liberty is no longer restrained to such a degree as to entitle him to the extraordinary writ of habeas corpus (see People ex rel. Wilder v Markley, 26 NY2d 648).